 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Lorenzo Leon Brown,                              No. CV-17-00377-TUC-DCB
10                 Plaintiff,                         ORDER
11   v.
12   Charles Ryan, et al.,
13                 Defendants.
14
15          Discovery has commenced in this case. Plaintiff files a Motion to Object to the
16   Defendant [Jacob’s] Requests for Production and Non-uniform Interrogatories. (Doc.
17   67.) He complains that Defendants have refused to give him the documents he needs to
18   respond to the discovery requests. Defendant Jacob correctly notes that the Plaintiff is
19   responsible for producing the evidence which served as a basis for his allegations. But,
20   they too are responsible for answering his discovery requests. To be clear, the Court
21   struck the filing of Plaintiff’s discovery requests not the discovery. See (Order (Doc. 65)
22   at 4 (striking filings under Rule 5(d)(1) because discovery documents are not filed with
23   the Court only Notice of Service of discovery is filed). The Court has not reached the
24   issue asserted in the Response that the Plaintiff’s discovery requests are improper.
25   (Response (Doc. 68) at 1.)
26          Both parties shall answer each other’s discovery requests. Before filing objections
27   with the Court, objections must be raised first with each other in writing or by telephone.
28   Fed. R. Civ. P. 26(c). Objections may be filed with this Court only with certification
 1   “that the movant has in good faith conferred or attempted to confer with the person or
 2   party failing to make disclosure or discovery in an effort to obtain it without court
 3   action.” Fed.R. Civ. P. 37(a)(1).
 4          When a motion for an order compelling discovery is brought, “the moving party
 5   shall set forth, separately from a memorandum of law, the following in separate, distinct,
 6   numbered paragraphs: 1) the question propounded, the interrogatory submitted, the
 7   designation requested or the inspection requested; 2) the answer, designation or response
 8   received; and 3) the reason(s) why said answer, designation or response is deficient. The
 9   foregoing does not apply where there has been a complete and total failure to respond to a
10   discovery request or set of discovery requests.” LRCiv. 37.1.
11          Failure to provide proper certification or to comply with the provisions of Rule
12   37.1 may result in denial of the Motion to Compel.
13          Accordingly,
14          IT IS ORDERED that the Motion to Object to Defendant’s Request for
15   Production and Non-Uniform Interrogatories is DENIED.
16          Dated this 16th day of November, 2018.
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
